In a negligence action to recover damages for personal injuries, medical expenses and loss of services resulting from the female plaintiff’s fall while dancing on defendant’s premises, plaintiffs appeal from an order of the City Court of Mount Vernon, dated May 26, 1961, which: (1) granted defendant’s motion to vacate a default judgment entered against it in favor of the plaintiffs after inquest; and (2) restored the action to the calendar for trial upon the payment of specified costs. Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.